Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
Election
Examiner notes applicant’s election of Group I, Embodiment 1, figs. 1.1-1.7, and the cancelation of Figs. 2.1-3.7 and their corresponding descriptions.
Claim Rejection – 35 U.S.C. § 112(A)(B)
The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite because the title “checking apparatus”, used to identify the article of manufacture in the claim, prevents ordinary designers from knowing the area within the universe “apparatus” to which the claim refers. There is no clear understanding of what is being “checked” in the realm of “checking apparatus.”
Titles in Design Patent Applications.  The title plays its most important role in the written claim. The title is part of the claim language. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." In re Packard, 751 F.3d at 1311; MPEP 2173.05(a).  
A properly drafted claim, which incorporates the title, provides a clear warning to others as to what constitutes infringement of the patent. See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000); and MPEP 2173.02, subsection II.  This definiteness requirement of 35 USC 112(b) shapes the future conduct of persons other than the inventor, by insisting that they receive notice of the scope of the patented device.  See Vas-Cath Inc. v. Mahurkar, 935 F. 2d 1555 (CAFC 1991) citing Rengo Co. Ltd. et al. v. Molins Machine Company, Inc., 211 USPQ 303 (3d Cir. 1981).
The public notice function is important because it enables a person of ordinary skill in the art to be able to interpret the metes and bounds of the claim so as to understand how to avoid infringement of the patent.  See MPEP § 2173.02, subsection II (citing Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470 (Fed. Cir. 1993)); see also Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d at 1249, 85 USPQ2d at 1658 ("Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims."). 
Analysis of the Instant Claim.  In determining definiteness under 35 USC 112(b), the inquiry is merely to determine whether the claim does, in fact, set out and circumscribe a particular area of articles, to which the design is applied, with a reasonable degree of precision and particularity.  In re Moore, supra.  
During prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).  As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, supra; (See MPEP 2173.02): 
We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
This public-notice function failure rejection cannot be overcome by supplying a separate paper providing a sufficient explanation of the nature and intended use of the article.  Applicant may be able to overcome this rejection by amending the title to one that provides proper public notice without introducing new matter.
It is unclear to examiner how the rejection may be overcome without the introduction of new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f). Examiner notes MPEP 1503.01 (I) paragraph 6: “Amendments to the title, whether directed to the article in which the design is embodied or its environment, must have antecedent basis in the original disclosure and may not introduce new matter. Ex parte Strijland, 26 USPQ2d 1259 (Bd. Pat. App. & Inter. 1992). If an amendment to the title is directed to the environment in which the design is used and the amendment would introduce new matter, the examiner should object to the amendment under 35 U.S.C. 132. If an amendment to the title is directed to the article in which the design is embodied and the amendment would introduce new matter, in addition to the objection under 35 U.S.C. 132, the claim must be rejected under 35 U.S.C. 112(a)  (or for applications filed prior to September 16, 2012, the first paragraph of pre-AIA  35 U.S.C. 112 ).”
 Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a)(b)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE D KIRSCHBAUM whose telephone number is (571)272-4232.  The examiner can normally be reached on 9:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GEORGE D. KIRSCHBAUM/PRIMARY EXAMINER, ART UNIT 2922                                                                                                                                                                                                        
November 17, 2021